Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-15-00182-CR

                                      EX PARTE Juan TORRES

                      From the 38th Judicial District Court, Uvalde County, Texas
                                 Trial Court No. 2012-04-12006-CR
                          The Honorable Camile G. Dubose, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: July 8, 2015

DISMISSED FOR WANT OF JURISDICTION

           Appellant seeks to appeal the denial of a post-conviction writ of habeas corpus. On June

8, 2015, this court issued an order noting that the courts of appeals have no jurisdiction over felony

post-conviction writs of habeas corpus, and any complaint pertaining to a post-conviction writ of

habeas corpus should be filed in the Texas Court of Criminal Appeals. TEX. CODE CRIM. PROC.

art. 11.07 § 3 (West 2015). We therefore ordered appellant to show cause in writing why this

appeal should not be dismissed for want of jurisdiction.

           Appellant failed to respond to our order. Because we lack jurisdiction over this appeal, we

dismiss the appeal for want of jurisdiction.

                                                    PER CURIAM

DO NOT PUBLISH